DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11, 15, and 17-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (“mental processes”) without significantly more. The claim(s) recite(s) a method (process) of muscle tissue analysis comprising obtaining/receiving an ultrasound image, processing the ultrasound image (where processing is defined, at most, as “to generate a processed image”), determining muscle tissue size using the processed image, and determining a numeric muscle tissue size rating at least by comparing the muscle tissue size to a goal. This judicial exception is not integrated into a practical application because no tangible result of determining the numeric muscle tissue size rating is set forth and no actions are performed using, or as a result of determining, the numeric muscle tissue size rating. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the acts of obtaining/receiving an ultrasound image and a generic recitation of “processing” the ultrasound image are considered to be insignificant extra-solution activity. Any conventional ultrasound imaging apparatus obtains/receives an ultrasound scan image and performs some manner of processing on the image in order to provide a suitable display (as evidenced by Hedrick, W. R., and D. L. Hykes. "Image and signal processing in diagnostic ultrasound imaging." Journal of diagnostic medical Sonography 5.5 (1989): 231-239). The remaining acts of determining muscle tissue size using the processed image and determining a numeric muscle size rating by comparing the muscle tissue size to a goal could be performed purely as mental processes by a user observing the processed image and making a mental comparison to a known goal. Claims 2-7 do not add significantly more to the abstract idea of claim 1 because they serve only to limit the nature of the goal (claims 2-6) and set forth that processing the image “aids in distinguishing muscle tissue from remaining structural elements” (where several conventional processing activities could fulfill this limitation – see e.g. log compression, time gain compensation, contrast enhancement, etc. in Hedrick, where each of these serves the purpose of providing an image in which it is easier to identify individual tissues and distinguish between tissue types). Claims 9-11 do not add significantly more to the abstract idea of claim 8 because they serve only to limit the content of the image, where any image used to evaluate muscle must have the muscle present in the image. Claims 17-20 do not add significantly more to the abstract idea of claim 15 because they relate only to “reporting” the muscle tissue size and a numeric muscle tissue size (claims 17-18), where “reporting” could simply be the user verbally communicating the size/numeric size to another individual, or limiting the nature of the goal (claims 19-20).
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 20 recites the limitation “wherein the goal comprises an objective to make a muscle sleeker.” Claim 15, from which claim 20 depends, requires “determining a numeric muscle tissue size rating at least by comparing the muscle tissue size to a goal.” The specification provides no definition for what it means for a muscle to be “sleeker” and provides no description regarding how a numeric muscle tissue size rating could be determined by comparing the muscle tissue size to a goal comprising “an objective to make a muscle sleeker.” The dictionary entry for “sleek” as an adjective (see Merriam Webster definition of Sleek) provides the following definitions: 1) a: smooth and glossy as if polished, sleek dark hair; b: having a smooth well-groomed look, sleek cattle; c: healthy-looking; 2) smooth in speech or manner, also : UNCTUOUS; 3) a: having a prosperous air, sleek luxury condominiums; b: having trim graceful lines, a sleek car; c: ELEGANT, STYLISH, a sleek wardrobe. It is unclear which, if any, of these definitions Applicant intends to convey with the term “sleeker,” or how any of them could reasonably be compared to a muscle tissue size to determine a numeric muscle tissue size rating. Therefore, this subject matter is not considered to be disclosed in such a way as to reasonably convey to one having skill in the art that the inventors had possession of the claimed invention at the time of filing. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “the numeric muscle tissue size.” It is unclear if this limitation is meant to correspond to the muscle tissue size, the numeric muscle tissue size rating, or something else. Therefore, this limitation lacks proper antecedent basis in the claims.
Claim 20 recites the limitation “wherein the goal comprises an objective to make a muscle sleeker.” Claim 15, from which claim 20 depends, requires “determining a numeric muscle tissue size rating at least by comparing the muscle tissue size to a goal.” The specification provides no definition for what it means for a muscle to be “sleeker.” The dictionary entry for “sleek” as an adjective (see Merriam Webster definition of Sleek) provides the following definitions: 1) a: smooth and glossy as if polished, sleek dark hair; b: having a smooth well-groomed look, sleek cattle; c: healthy-looking; 2) smooth in speech or manner, also : UNCTUOUS; 3) a: having a prosperous air, sleek luxury condominiums; b: having trim graceful lines, a sleek car; c: ELEGANT, STYLISH, a sleek wardrobe. It is unclear which, if any, of these definitions Applicant intends to convey with the term “sleeker,” or how any of them could reasonably be compared to a muscle tissue size to determine a numeric muscle tissue size rating. Therefore, the metes and bounds of this claim cannot be reasonably determined. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,013,490. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims teach every limitation of the instant claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hwang (US Patent No. US 8,351,655 B2, Jan. 8, 2013) – teaches processing an image of muscle, wherein the processing includes introducing noise into pixels of the image (boundary smoothing step s40), wherein the processing includes thresholding pixels of the image to provide a binary image having structural elements of different sizes (region separating step s20, figure 4, labelling sub-step s31), and wherein the processing further includes morphing the structural elements of the binary image to remove small structural elements and connect large structural elements (labelling sub-step s31, dilation sub-step s32, erosion sub-step s33). 
Shin et al. (KR 2013-0006011, Jan. 16, 2013) – teaches obtaining an ultrasound image of a patient’s muscle, processing the ultrasound image, determining a muscle size from the processed ultrasound image, and comparing the muscle size to a goal (where the measurements are related to muscle loss caused by disease, the previous measurement is a de facto goal since the goal is to maintain muscle rather than losing it) and making a determination of a disease state based on the comparison. However, Shin does not specify that the determination of the disease state is “a numerical rating.” 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484. The examiner can normally be reached 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN A PEHLKE/            Primary Examiner, Art Unit 3793